··TELEPHONE
                                                                                                                        02- I 141- 1)2_
                                                                                                                           NIKKI TEPFER
            940-766-8190                                                                                                  CHIEF DEPUTY
                                                                                        1
                                                                  'tJj;J!ifRICT CLERK       .•
                FAX
                                                          CLERK OF, COUNTY COURT AT LAW
            940-766-8181
                                                            WICHITA COUNTY
                                                                    900   7TH   ST.
                                                             WICHITA FALLS. TX 76301




           RE: BOBBY BUCK
           CCA NO. WR-82,147-02
           TRIAL COURT CAUSE NUMBER 53482-A

           OUR OFFICE IS IN RECEIPT OF AN ORDER FROM THE COURT OF CRIMINAL APPEALS REGARDING BOBBY BUCK'S
           APPLICATION FOR WRIT OF HABEAS CORPUS. ORDERING THE DISTRICT CLERK'S OFFICE TO FILE A RESPONSE.

           OUR OFFICE RECEIVED BOBBY BUCK'S APPLICATION FOR WRIT OF HABEAS CORPUS ON AUGUST 11, 2014. A COPY OF
           THE WRIT OF HABEAS CORPUS WAS GIVEN TO THE DISTRICT ATIORNEY'S OFFICE ON THE SAME DATE. THE
           APPLICATION FOR WRIT OF HABEAS CORPUS RECORD FROM THE DISTRICT CLERK'S OFFICE WAS MAILED TO THE
           COURT OF CRIMINAL APPEALS ON SEPTEMBER 15, 2014. ON SEPTEMBER 23, 2014 THE DISTRICT CLERK'S OFFICE
           RECEIVED A CERTIFIED MAIL RECEIPT BACK STATING THE COURT OF CRIMINAL APPEALS HAD RECEIVED THE WRIT OF
           HABEAS CORPUS. ON NOVEMBER 06, 2014 NOTICE WAS RECEIVED BY THE DISTRICT CLERK'S OFFICE WHERE THE
           COURT OF CRIMAIL APPEALS HAS DENIED THE WRIT OF HABEAS CORPUS.

           ENCLOSED PLEASE FIND SUPPORTING DOCUMENTS.




                                                                                                 rhan~ou,
::.   i.

                                                                                                 1                                                                                           ~
                                                                                       .JP




               Due: September 15, 2014                                 )




                                                 No: 53482-A * 1


               The State ofTexas
               County of Wichita

               Re: The State of Texas vs. BOBBY BUCK


               I, JOHN BRASHER, District Attorney (Assistant District Attorney), in and
               for Wichita County, Texas, do hereby acknowledge receipt of a copy of the Application
               tor .Writ of Habeas Corpus, the original of which was filed for record in the above styled
               cause on. AUGUST 11, 2014




                                                               ~~~· Assistant District Attorney
                                                                    Wichita County, Texas




I.e--~-:. ..   -.                                                          .....   -i"-·
             :;omplete items 1,            Also complete
             tern 4 if Restricted         is desired.
             Print your name and address on the reverse
             so that we can return the card to you.
             Attach this card to the back of the mailpiece,
             or on the front if space permits.
                                                              D. Is delivery adc~ess  differenH\TQ item 1? 0 Yes
             Article Addressed to:                                           ~, - f 7   I < t' I ll;
                                                                 If YES, ent~ Hvery- address ltllow:       0 No



             COURT OF CRIMINAL APPEALS
             BOX 12308-CAPITAL STATION                                      Je
    r        AUSTIN TX 78711                                                I MaiJ®   D   Priority Mail Express'"
I
                                                                            red       D   Return Receipt for Merchandise
                                                                             Mail     D   Collect on
                                                              4. Restricted Delivery? (Extra Fee)

        ~.   Article Number
             (Transfer from service !abe~   7014 0150 0001 4949 5831
        )S Form 3811, July
                       OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS                                                                              FlLE COPY
                           P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                                        "1i       ;f/-{ )~',>t::);:;£:2:;:,::'(:~;;::;;:.:~~;::;;,,,,



~9/17/2014
                                       S1" r. -
                                ::{ '"' -~ '·"!t;./,'\ ,··\rf!,, ... b'!J:'t
                                                                                        ~~~t.~ ·'\1~
 BUCK BOBBY
        '
                              T~~·pct. N··t):~53'482EA,:i
                                       '
                                           ::;>'(
                                             •·               "
                                                                  ''..':'.,
                                                                                WR-82 147-01
                                                                               .,.,
                                                                               ""-_...       Y'-
                                                                                              \w,.
                                                                                                         •{¥j
                                                                                                            ·
                                                                                                                               ·o§
                                                                                                                               u:                 .!
                                                                                                                                                 ,r·~J
                                                                                                                                                       "-~'                     """"*"'!$f'."(o;¢()c!lli'-iM~u.                      4.   t:f!

 and presented to the Court.           ..,,.,             .P,j·~t}}.,
                                                                                                                  , .. c;o·




                                                                             Abel Acosta, Clerk

                                    DISTRICT CLERK WICHITA COUNTY
                                    DORSEY R. TRAPP
••
~                                   P.O. BOX 718
                                    WICHITA FALLS, TX 76307
                                    * DELIVERED VIA E-MAIL *




            _.3f?...                                                                                                          -~~:                                      ~~
                               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS                                                                                     FILE COPY
                                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                                                                                                            fllfP.f.Q~ AECOjlD
                                                                                                                                                            AT:~O'Cioc~M
                                                                                                                                                                      NOV    6 20i4
                                                                                                                                                              PATII rLuHc~. L1erK Oiat.
                                                                                                                                   {~.- \;;t~i                 CoY~.·.  . ty~~H·!l~
                                                                                                                                                                            -· !,J!'ly! 'f~~~   "'a t"
~ 1/5/2 0 14
                                                                                                                                                               .  · ·.(:
                                                                                                                                                            gy____ .                       ---·d~l:l .
                                                      S<                 ':1                    ;":r,.." l                         . i;:)
·.3f;j1                                               ...,               ~~              . ·. ;fF, •. , r~;,\<                                 >.j

      BUCK, BOBBY                    Ti;.?Ct. Ng~,.·§~,~8?.=A1.1
                                                        ';'")-,.)                .,_,-                 ''?f~
                                                                                                                         WR-82,147-01
                                                                                                                       ~!~-~                   WICHITA COUNTY CRIMINAL CASE PLEADINGS
                              CAUSE # 53482-A

==============================================================================
    THE STATE OF TEXAS

        -- vs.--
    BOBBY BUCK                                 ATTORNEY: DEFENDER, PUBLIC
                                                         900 7TH ST, ROOM 405
                                                         WICHITA FALLS, TX 76301
                                                         (940)766-8199

FILE DATE: 07/24/2013

==============================================================================
OFFENSE: EVADING ARREST DET W/VEH
OFFENSE DATE: 06/07/2013
MODIFIED OFFENSE:

APPEALED:

==============================================================================
DATE OF ORDER                       ORDERS OF THE COURT
==============================================================================
07/24/2013               INDICTMENT
07/25/2013               CERTIFICATION OF STATE'S COMPLIANCE WITH ARTICLE 39.14
                         OF THE TEXAS CODE OF CRIMINAL PROCEDURE
07/25/2013               AFFIDAVIT
07/25/2013               STATES ANNOUNCEMENT OF READY
07/25/2013               JP PAP:Ji:RS RECEIVED
07/25/2013               BAIL BOND
                               $10000/A TO Z BAIL BONDS

08/02/2013               ORDER DECLARING BOND FORFEITURE AND RESET BOND
                              20000.00

08/02/2013               CERTIFICATION OF CALL
08/02/2013               ALIAS CAPIAS
                              W1113 ALIAS CAPIAS BOND FORFEITURE/RUNS

08/06/2013               JUDGMENT NISI FILED
                              179,418-A

10/15/2013               BAIL BOND
                              $20000/CREDIT BAIL BONDS

10/30/2013               CERTIFICATION OF STATE'S COMPLIANCE WITH ARTICLE 39.14
                         OF THE TEXAS CODE OF CRIMINAL PROCEDURE
12/13/2013               ORDER DECLARING BOND FORFEITURE AND RESET BOND
                              $40000

12/13/2013               CERTIFICATION OF CALL
12/13/2013               ALIAS CAPIAS
                              W1421 ALIAS CAPIAS BOND FORFEITURE/RS

01/09/2014               CERTIFICATION OF STATE'S COMPLIANCE WITH ARTICLE 39.14
                         OF THE TEXAS CODE OF CRIMINAL PROCEDURE
01/14/2014               ORDER FOR COURT-APPOINTED COUNSEL
                              PUB DEF

01/14/2014               CERTIFICATION OF STATE'S COMPLIANCE WITH ARTICLE 39.14
                   WICHITA COUNTY CRIMINAL CASE PLEADINGS
                              CAUSE # 53482-A

==============================================================================
DEFENDANT: BOBBY BUCK                        ATTORNEY: DEFENDER, PUBLIC

OFFENSE: EVADING ARREST DET W/VEH
OFFENSE DATE: 06/07/2013
MODIFIED OFFENSE:

==============================================================================
DATE OF ORDER                        ORDERS OF THE COURT
==============================================================================
                        OF THE TEXAS CODE OF CRIMINAL PROCEDURE
                             AMENDED

02/11/2014              FREE INPUT
                             MOTION TO DISMISS BOND FORFEITURE AND REINSTATE PR
                             BOND

02/24/2014              FREE INPUT
                             MOTION TO REINSTATE BAIL AMOUNT OF $20000

02/25/2014              FREE INPUT
                             ORDER TO REINSTATE BOND

02/28/2014              CERTIFICATION OF STATE'S COMPLIANCE WITH ARTICLE 39.14
                        OF THE TEXAS CODE OF CRIMINAL PROCEDURE
04/04/2014              NOTICE OF PLEA BARGAIN AND REQUEST FOR SETTING
04/04/2014              CONFIRMATION OF SETTING (PROMISE PLEA)
04/08/2014              PRELIMINARY PRETRIAL MOTIONS AND REQ FOR LEAVE OF
                        ADDITIONAL MOTIONS
04/08/2014              REQUEST NOTICE INTENT USE EXTRANEOUS OFFENSE
04/11/2014              DEFTS WAIVER OF RIGHT TO APPEAL/FILE MNT
04/11/2014              COURTS ADMONISHMENT TO DEFT
04/11/2014              WAIVER OF DEFS RIGHT TO SEEK SHOCK PROBATION
04/11/2014              DEFTS WAIVER OF RIGHTS AND CONSENT TO STIPULATION
04/11/2014              DEFTS JUDICIAL CONFESSION
04/11/2014              JUDG AND SENT
                             2 YRS TDC/COST$376.33

04/11/2014              TRIAL COURTS CERTIFICATION OF APPEAL
04/11/2014              NOTICE OF INTENT TO DESTROY EVIDENCE
04/11/2014              PEN PAPERS PREPARED
04/16/2014              MOTION FOR FURLOUGH
04/16/2014              FREE INPUT
                             FURLOUGH DENIED (EMAIL)

08/11/2014              APPLICATION FOR WRIT OF HABEAS CORPUS
                             NO 1

08/11/2014              FREE INPUT
                             ATTACHMENT OF FACT SUPPORTING INSUFFICIENT EVIDENCE

08/11/2014              COPY GIVEN TO JUDGE AND DA
09/15/2014              WRIT MAILED TO CT OF CR APP
09/15/2014              FREE INPUT
                             CLERK'S CERT MAILED TO DEF

09/22/2014              CERTIFIED MAIL RECEIPT
                             COCA

09/23/2014              FREE INPUT
                   WICHITA COUNTY CRIMINAL CASE PLEADINGS
                              CAUSE # 53482-A

==============================================================================
DEFENDANT: BOBBY BUCK                       ATTORNEY: DEFENDER, PUBLIC

OFFENSE: EVADING ARREST DET W/VEH
OFFENSE DATE: 06/07/2013
MODIFIED OFFENSE:

============================================================================~=
DATE OF ORDER                       ORDERS OF THE COURT
==============================================================================
                            WRIT RECEIVED

11/06/2014              FREE INPUT
                             WRIT DENIED

12/03/2014              FREE INPUT
                             DEF'S MOTION TO OBTAIN DOCUMENTS $ TRIAL RECORDS IN
                             FORMA PAUPERS

12/03/2014              FREE INPUT
                             APPLICATION TO PROCEED FORMA PAUPERS

12/03/2014              COPY GIVEN TO JUDGE AND DA
12/10/2014              FREE INPUT
                             PLAINTIFFS ORIGINAL APPLICATION FOR WRIT OF
                            MANDAMUS

12/10/2014              COPY GIVEN TO JUDGE AND DA
12/10/2014              FREE INPUT
                             COPY OF LINE 45 AND A PLEADINGS LIST MAILED TO DEF

02/26/2015              FREE INPUT
                             ORDER ISSUED FROM COA